Citation Nr: 1542677	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder; cyclothymia; depressive disorder, not otherwise specified; alcohol abuse, continuous drinking behavior; and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to June 1971. His awards include the Purple Heart and the Bronze Star.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a low back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, his current anxiety disorder is etiologically related to his military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for an anxiety disorder have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if the disability was manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110, 1112(a)(1), 1113 (West 2014) ; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran originally filed his claim for service connection for PTSD. However, the Veteran's September 2013, October 2013, and November 2013 VA medical examinations and opinions all show that the Veteran does not currently have a diagnosis of PTSD. Rather, the Veteran was provided a VA medical examination in November 2013, which showed that the Veteran has current diagnoses of anxiety disorder; depressive disorder, not otherwise specified; and alcohol abuse, continuous drinking behavior.

The Veteran was discharged from active military service in June 1971. He submitted a January 1973 letter from Dr. D.R. stating that the Veteran had been treated for an anxiety disorder since December 1972. The Veteran argues that this anxiety has been present since his service in Vietnam and continues in the same way to this day. 

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has had a diagnosis of anxiety disorder during the pendency of the claim and treatment for an anxiety disorder eighteen months after separation from active service, that his anxiety began during his active military service in Vietnam; therefore, service connection for an acquired psychiatric disorder is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

Finally, the Board notes that the Veteran has been diagnosed with an anxiety disorder and other psychiatric diagnoses in the past. However, the Board finds the most probative evidence of record shows that the Veteran has an anxiety disorder. After a close review of the evidence, it appears problematic at best to attempt to separate his various psychiatric symptoms attributable to anxiety versus those due to his other diagnoses. As his psychiatric symptomatology appears to be intertwined, all psychiatric symptoms shall be attributed to the Veteran's now service-connected anxiety disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).



ORDER

Service connection for an anxiety disorder is granted.


REMAND

The Veteran has been treated for low back pain and contends that it is related to his active military service. A VA medical examination will assist in determining the nature and etiology of the Veteran's claimed low back disorder. 

The Veteran also has a current diagnosis of hypertension, as shown in his April 2008 VA medical examination. An opinion on whether the Veteran's hypertension is related to his active duty, his time in Vietnam, to include as due to his presumed herbicide exposure, or his other service-connected disabilities would assist in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of any low back disorders. Based on examination and interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Provide a diagnosis for each low back disorder shown on examination. 

(b) For every diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c) For every diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) caused by service-connected disabilities, to include diabetes mellitus, type II; lipoma, right lower leg; and PTSD.

(d) For every diagnosis, please indicate whether the diagnosis is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities., to include diabetes mellitus, type II; lipoma, right lower leg; and PTSD.

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

The examiner is also advised that by law, the mere statement that the claims folder was reviewed and/or that the examiner has expertise in the subject matter is not adequate to find that the examination is sufficient.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's hypertension. Based on examination and interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include as due to his presumed herbicide exposure in Vietnam.  The examiner is directed to the IOM study that has found limited or suggestive evidence of an association between hypertension and herbicide exposure.  

(b) Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) caused by service-connected disabilities, to include diabetes mellitus, type II; lipoma, right lower leg; and PTSD.

(c) Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities., to include diabetes mellitus, type II; lipoma, right lower leg; and PTSD.

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

The examiner is also advised that by law, the mere statement that the claims folder was reviewed and/or that the examiner has expertise in the subject matter is not adequate to find that the examination is sufficient.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


